772 F.2d 908
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JIMMY RILEY SHUMAKE, PETITIONER-APPELLANT,v.UNITED STATES OF AMERICA, RESPONDENT-APPELLEE.
NO. 85-5431
United States Court of Appeals, Sixth Circuit.
8/12/85

1
E.D.Ky.

AFFIRMED
ORDER

2
BEFORE:  KENNEDY and KRUPANSKY, Circuit Judges; and DOWD, District Judge.*


3
Petitioner appeals the order denying his motion to vacate sentence brought under 28 U.S.C. Sec. 2255.  he has filed a motion for release on bail pending appeal.  The case has been referred to a panel of this Court under Sixth Circuit Rule 9(a).  Upon examination of petitioner's brief and the record, the panel agrees unamimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
The record reveals that petitioner failed to file objections to the magistrate's report and recommendation.  The magistrate's report clearly stated that the parties were required to file objections or else waive the right to appeal.  The district court adopted the magistrate's report and recommendation and denied the motion ten months after the extended date for filing petitioner's objections.  Under these circumstances, petitioner waived his right to appeal.  See Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984); cert. granted, ---- U.S. ----, 105 S.Ct. 1391 (1985); Patterson v. Mintzes, 717 F.2d 284 (6th Cir. 1983); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


5
Accordingly, it is ORDERED that the motion for bail is denied and the district court's judgment is affirmed.  Sixth Circuit Rule 9(d)(2).



*
 The Honorable David D. Dowd, U.S. District Judge for the Northern District of Ohio, sitting by designation